                 Case 21-10023-JTD            Doc 104        Filed 02/05/21       Page 1 of 10




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                         )
In re:                                                   )    Chapter 11
                                                         )
WARDMAN HOTEL OWNER, L.L.C.,                             )    Case No. 21-10023 (JTD)
                                                         )
                             Debtor.                     )
                                                         )

     NOTICE OF AGENDA FOR TELEPHONIC HEARING SCHEDULED FOR
 FEBRUARY 9, 2021 AT 10:00 A.M. (PREVAILING EASTERN TIME), BEFORE THE
HONORABLE JOHN T. DORSEY BANKRUPTCY JUDGE, AT THE UNITED STATES
   BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, LOCATED AT
       824 NORTH MARKET STREET, 5th FLOOR, COURTROOM NO. 5,
                    WILMINGTON, DELAWARE 198011


     PLEASE TAKE NOTICE: All remote hearings scheduled before Judge Dorsey on or after
       Tuesday, January 19, 2021 will be conducted entirely over Zoom and will require all
       participants to register in advance. CourtCall will no longer be used to dial in unless
            otherwise specified by chambers. This hearing will be held via Zoom only.
          Any party wishing to appear must register no later than one (1) hour prior to
                                    the hearing at the link below:

                   https://protect-us.mimecast.com/s/jcywCPNYANC0y0jYSz7bMk


    UNCONTESTED MATTERS FOR WHICH A COC/CNO HAS BEEN FILED:

1.        Final Hearing on Debtor’s Motion for Entry of Order Authorizing the Debtor to
          (A) Continue Operating the Cash Management System, (B) Honor Certain Prepetition
          Obligations Related Thereto, (C) Maintain Existing Business Forms, and (D) Granting
          Related Relief [Filed 1/11/21] (Docket No. 3).

          Response Deadline: February 2, 2021, at 4:00 p.m.

          Responses Received:

          a.       Informal comments from the Office of the United States Trustee.


1
      Any party who wishes to attend telephonically is required to make arrangements through CourtCall by
      telephone (866-582-6878) or by facsimile (866-533-2946).




DOCS_DE:232775.4 92203/001
                Case 21-10023-JTD            Doc 104     Filed 02/05/21    Page 2 of 10




        Related Documents:

        a.       [Signed] Interim Order (I) Authorizing the Debtor to (A) Continue Operating the
                 Cash Management System, (B) Honor Certain Prepetition Obligations Related
                 Thereto, (C) Maintain Existing Business Forms, (II) Scheduling a Final Hearing,
                 and (III) Granting Related Relief [Filed: 1/14/21] (Docket No. 36).

        b.       Notice of Entry of Interim Order and Final Hearing Regarding Debtor’s Motion
                 for Entry of Order Authorizing the Debtor to (A) Continue Operating the Cash
                 Management System, (B) Honor Certain Prepetition Obligations Related Thereto,
                 (C) Maintain Existing Business Forms, and (D) Granting Related Relief [Filed
                 1/14/21] (Docket No. 41).

        c.       Certification of No Objection Regarding Proposed Final Order Authorizing the
                 Debtor to (A) Continue Operating the Cash Management System, (B) Honor
                 Certain Prepetition Obligations Related Thereto, (C) Maintain Existing Business
                 Forms, and (D) Granting Related Relief [Filed 2/5/21] (Docket No. 103).

        Status: The Debtor has filed a proposed final order under certification of no objection
        and respectfully requests the entry of the order. Accordingly, no hearing on this matter is
        necessary unless requested by the Court.

2.      Final Hearing on Debtor’s Motion for Entry of Interim and Final Orders (I) Approving
        the Debtor’s Proposed Adequate Assurance of Payment for Future Utility Services,
        (II) Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Services,
        (III) Approving the Debtor’s Proposed Procedures for Resolving Adequate Assurance
        Requests, and (IV) Granting Related Relief [Filed 1/11/21] (Docket No. 4).

        Response Deadline: February 2, 2021, at 4:00 p.m.

        Responses Received:

        a.       Informal comments from the Office of the United States Trustee.

        b.       Objection of the Potomac Electric Power Company to the Debtor’s Motion for
                 Entry of Interim and Final Orders (I) Approving the Debtor’s Proposed Adequate
                 Assurance of Payment for Future Utility Services, (II) Prohibiting Utility
                 Providers from Altering, Refusing, or Discontinuing Services, (III) Approving the
                 Debtor’s Proposed Procedures for Resolving Additional Assurance Requests, and
                 (IV) Granting Related Relief [Filed: 1/22/21] (Docket No. 51).

                 (i)         Notice of Withdrawal of Objection of the Potomac Electric Power
                             Company to the Debtor’s Motion for Entry of Interim and Final Orders (I)
                             Approving the Debtor’s Proposed Adequate Assurance of Payment for
                             Future Utility Services, (II) Prohibiting Utility Providers from Altering,
                             Refusing, or Discontinuing Services, (III) Approving the Debtor’s
                             Proposed Procedures for Resolving Additional Assurance Requests, and


                                                   2
DOCS_DE:232775.4 92203/001
                Case 21-10023-JTD            Doc 104     Filed 02/05/21    Page 3 of 10




                             (IV) Granting Related Relief [Filed: 1/29/21] (Docket No. 70).

        Related Documents:

        a.       [Proposed] Final Order Establishing Adequate Assurance Procedures with
                 Respect to the Debtors’ Utility Providers [Filed: 1/11/21] (Docket No. 4, Exhibit
                 B).

        b.       [Signed] Interim Order Establishing Adequate Assurance Procedures with
                 Respect to the Debtors’ Utility Providers [Filed: 1/14/21] (Docket No. 37).

        c.       Notice of Entry of Interim Order and Final Hearing Regarding Debtor’s Motion
                 for Entry of Interim and Final Orders (I) Approving the Debtor’s Proposed
                 Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting
                 Utility Providers from Altering, Refusing, or Discontinuing Services,
                 (III) Approving the Debtor’s Proposed Procedures for Resolving Adequate
                 Assurance Requests, and (IV) Granting Related Relief [Filed: 1/14/21] (Docket
                 No. 43).

        d.       Certification of Counsel Regarding Revised Proposed Final Order Establishing
                 Adequate Assurance Procedures with Respect to the Debtor’s Utility Providers
                 [Filed: 2/5/21] (Docket No. 102).

        Status: The Debtor has filed a revised proposed final order under certification of counsel
        and respectfully requests the entry of the order. Accordingly, no hearing on this matter is
        necessary unless requested by the Court.

3.      Application of the Debtor for Entry of an Order: (A) Authorizing the Debtor to Employ
        and Retain Eastdil Secured, L.L.C. as Real Estate Broker and (B) Waiving Certain
        Requirements of Local Rule 2016-2 [Filed: 1/19/21] (Docket No. 46).

        Response Deadline: February 2, 2021, at 4:00 p.m. (extended until February 4, 2021 at
        4:00 p.m. for the Office of the United States Trustee)

        Responses Received:

        a.       Informal comments from the Office of the United States Trustee.

        Related Documents:

        a.       [Proposed] Order: Authorizing the Debtor to Employ and Retain Eastdil Secured,
                 L.L.C. as Real Estate Broker and (B) Waiving Certain Requirements of Local
                 Rule 2016-2 [Filed: 1/19/21] (Docket No. 46, Exhibit A).

        b.       Certification of Counsel Regarding Revised Proposed Order: Authorizing the
                 Debtor to Employ and Retain Eastdil Secured, L.L.C. as Real Estate Broker and
                 (B) Waiving Certain Requirements of Local Rule 2016-2 [Filed: 2/4/21] (Docket
                 No. 96).

                                                   3
DOCS_DE:232775.4 92203/001
                Case 21-10023-JTD       Doc 104     Filed 02/05/21     Page 4 of 10




        Status: The Debtor has filed a revised proposed order under certification of counsel and
        respectfully requests the entry of the order. Accordingly, no hearing on this matter is
        necessary unless requested by the Court.

4.      Debtor’s Motion for Entry of an Order (I) Authorizing the Debtor to Retain and
        Compensate Professionals Utilized in the Ordinary Course of Business and (II) Granting
        Related Relief [Filed: 1/19/21] (Docket No. 47).

        Response Deadline: February 2, 2021, at 4:00 p.m. (extended until February 4, 2021 at
        4:00 p.m. for the Office of the United States Trustee)

        Responses Received:

        a.       Informal comments from the Office of the United States Trustee.

        Related Documents:

        a.       [Proposed] Order (I) Authorizing the Debtor to Retain and Compensate
                 Professionals Utilized in the Ordinary Course of Business and (II) Granting
                 Related Relief [Filed: 1/19/21] (Docket No. 47, Exhibit A).

        b.       Certification of Counsel Regarding Revised Proposed Order (I) Authorizing the
                 Debtor to Retain and Compensate Professionals Utilized in the Ordinary Course
                 of Business and (II) Granting Related Relief [Filed: 2/4/21] (Docket No. 95).

        Status: The Debtor has filed a revised proposed order under certification of counsel and
        respectfully requests the entry of the order. Accordingly, no hearing on this matter is
        necessary unless requested by the Court.

5.      Debtor’s Motion for an Administrative Order Establishing Procedures for Interim
        Compensation and Reimbursement of Professionals [Filed: 1/19/21] (Docket No. 48).

        Response Deadline: February 2, 2021, at 4:00 p.m.

        Responses Received: None as of the date of this Notice of Agenda.

        Related Documents:

        a.       [Proposed] Order Establishing Procedures for Interim Compensation and
                 Reimbursement of Professionals [Filed: 1/19/21] (Docket No. 48, Exhibit A).

        b.       Certification of No Objection Regarding Debtor’s Motion for an Administrative
                 Order Establishing Procedures for Interim Compensation and Reimbursement of
                 Professionals [Filed: 2/4/21] (Docket No. 94).

        Status: No parties have objected to the relief requested in the Motion. Accordingly, the
        Debtor has filed a certification of no objection and respectfully requests the entry of the
        order. Accordingly, no hearing on this matter is necessary unless requested by the Court.

                                              4
DOCS_DE:232775.4 92203/001
                Case 21-10023-JTD        Doc 104     Filed 02/05/21    Page 5 of 10




6.      Debtor’s Application Pursuant to Section 327(e) of the Bankruptcy Code, Rule 2014 of
        the Federal Rules of Bankruptcy Procedure, and Local Rule 2014-1 for an Order
        Authorizing the Retention and Employment of Pryor Cashman LLP, as Special Litigation
        Counsel to the Debtor and Debtor in Possession Effective as of the Petition Date [Filed:
        1/19/21] (Docket No. 49).

        Response Deadline: February 2, 2021, at 4:00 p.m. (extended until February 4, 2021 at
        4:00 p.m. for the Office of the United States Trustee)

        Responses Received:

        a.       Informal comments from the Office of the United States Trustee.

        Related Documents:

        a.       [Proposed] Order Pursuant to Section 327(e) of the Bankruptcy Code Authorizing
                 the Employment and Retention of Pryor Cashman LLP as Debtor’s Special
                 Litigation Counsel Effective as of the Petition Date [Filed: 1/19/21] (Docket No.
                 49, Exhibit A).

        b.       Supplemental Declaration of Todd E. Soloway in Support of Debtor’s Application
                 Pursuant to Section 327(e) of the Bankruptcy Code, Rule 2014 of the Federal
                 Rules of Bankruptcy Procedure, and Local Rule 2014-1 for an Order Authorizing
                 the Retention and Employment of Pryor Cashman LLP, as Special Litigation
                 Counsel to the Debtor and Debtor in Possession Effective as of the Petition Date
                 [Filed: 2/4/21] (Docket No. 89).

        c.       Declaration of James D. Decker in Support of Debtor’s Application Pursuant to
                 Section 327(e) of the Bankruptcy Code, Rule 2014 of the Federal Rules of
                 Bankruptcy Procedure, and Local Rule 2014-1 for an Order Authorizing the
                 Retention and Employment of Pryor Cashman LLP, as Special Litigation Counsel
                 [Filed: 2/4/21] (Docket No. 100).

        d.       Certification of Counsel Regarding Revised Proposed Order Pursuant to Section
                 327(e) of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy
                 Procedure, and Local Rule 2014-1 for an Order Authorizing the Retention and
                 Employment of Pryor Cashman LLP, as Special Litigation Counsel to the Debtor
                 and Debtor in Possession Effective as of the Petition Date [Filed: 2/4/21] (Docket
                 No. 101).

        Status: The Debtor has filed a revised proposed order under certification of counsel and
        respectfully requests the entry of the order. Accordingly, no hearing on this matter is
        necessary unless requested by the Court.

7.      Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal
        Rules of Bankruptcy Procedure and Local Rule 2014-1 for Authorization to Employ and
        Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor and Debtor in


                                               5
DOCS_DE:232775.4 92203/001
                Case 21-10023-JTD       Doc 104     Filed 02/05/21    Page 6 of 10




        Possession Effective as of the Petition Date [Filed: 1/19/21] (Docket No. 50).

        Response Deadline: February 2, 2021, at 4:00 p.m. (extended until February 4, 2021 at
        4:00 p.m. for the Office of the United States Trustee)

        Responses Received:

        a.       Informal comments from the Office of the United States Trustee.

        Related Documents:

        a.       [Proposed] Order Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014
                 of the Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 Authorizing
                 the Employment and Retention of Pachulski Stang Ziehl & Jones LLP as Counsel
                 for the Debtor and Debtor in Possession Effective as of the Petition Date [Filed:
                 1/19/21] (Docket No. 50).

        b.       Supplemental Declaration of James D. Decker in Support of Application Pursuant
                 to Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of
                 Bankruptcy Procedure and Local Rule 2014-1 for Authorization to Employ and
                 Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor and Debtor
                 in Possession Effective as of the Petition Date [Filed: 2/3/21] (Docket No. 84).

        c.       Certification of No Objection Regarding Application Pursuant to Section 327(a)
                 of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure
                 and Local Rule 2014-1 for Authorization to Employ and Retain Pachulski Stang
                 Ziehl & Jones LLP as Counsel for the Debtor and Debtor in Possession Effective
                 as of the Petition Date [Filed: 2/4/21] (Docket No. 97).

        Status: No parties have objected to the relief requested in the Application. Accordingly,
        the Debtor has filed a certification of no objection and respectfully requests the entry of
        the order. Accordingly, no hearing on this matter is necessary unless requested by the
        Court.

CONTESTED MATTERS:

8.      Final Hearing on Motion of the Debtor for Entry of Interim and Final Orders (I)
        Authorizing Debtor to Obtain Postpetition Secured Financing, (II) Granting Liens and
        Providing Superpriority Administrative Expense Claims, (III) Granting Adequate
        Protection to Prepetition Secured Party, (IV) Modifying the Automatic Stay, (V)
        Scheduling a Final Hearing, and (VI) Granting Related Relief [Filed 1/11/21] (Docket
        No. 5).

        Response Deadline: February 2, 2021, at 4:00 p.m.

        Responses Received:

        a.       Informal comments from the Office of the United States Trustee.

                                              6
DOCS_DE:232775.4 92203/001
                Case 21-10023-JTD       Doc 104     Filed 02/05/21    Page 7 of 10




        b.       Limited Objection of Wardman Tower Residential Condominium Association to
                 Motion of the Debtor for Entry of Interim and Final Orders (I) Authorizing
                 Debtor to Obtain Postpetition Secured Financing, (II) Granting Liens and
                 Providing Superpriority Administrative Expense Claims, (III) Granting Adequate
                 Protection to Prepetition Secured Party, (IV) Modifying the Automatic Stay, (V)
                 Scheduling a Final Hearing, and (VI) Granting Related Relief [Filed 2/2/21]
                 (Docket No. 79).

        c.       [Filed Under Seal] Objection of Marriott Hotel Services, Inc. to the Final Order
                 (I) Authorizing Debtor to Obtain Postpetition Secured Financing, (II) Granting
                 Liens and Providing Superpriority Administrative Expense Claims, (III) Granting
                 Adequate Protection to Prepetition Secured Party, (IV) Modifying the Automatic
                 Stay, (V) Scheduling a Final Hearing, and (VI) Granting Related Relief [Filed
                 2/2/21] (Docket No. 87).

        Reply Deadlines: February 5, 2021, at 11:59 p.m. (by agreement of parties and subject to
        approval of Court)

        Replies Received:

        a.       Debtor’s Reply [Filed: TBD] (Docket No. TBD).

        Related Documents:

        a.       [Signed] Interim Order (I) Authorizing Debtor to Obtain Postpetition Secured
                 Financing, (II) Granting Liens and Providing Superpriority Administrative
                 Expense Claims, (III) Granting Adequate Protection to Prepetition Secured Party,
                 (IV) Modifying the Automatic Stay, (V) Scheduling a Final Hearing, and (VI)
                 Granting Related Relief [Filed 1/14/21] (Docket No. 38).

        b.       Notice of Entry of Interim Order and Final Hearing Regarding Motion of the
                 Debtor for Entry of Interim and Final Orders (I) Authorizing Debtor to Obtain
                 Postpetition Secured Financing, (II) Granting Liens and Providing Superpriority
                 Administrative Expense Claims, (III) Granting Adequate Protection to Prepetition
                 Secured Party, (IV) Modifying the Automatic Stay, (V) Scheduling a Final
                 Hearing, and (VI) Granting Related Relief [Filed: 1/14/21] (Docket No. 42).

        Status: The objection of Wardman Tower Residential Condominium Association has
        been resolved pending documentation. This matter will go forward with respect to the
        remaining responses. The Debtor expects to present testimony from James D. Decker in
        support of the motion. Marriott indicates that it may use Mr. Decker and Julie Bowen as
        witnesses in support of its opposition.

9.      Debtor’s Motion Seeking Entry of an Order Rejecting Hotel Management Agreement,
        Effective as of the Petition Date [Filed: 1/11/21] (Docket No. 6).

        Response Deadline: February 2, 2021, at 4:00 p.m.


                                              7
DOCS_DE:232775.4 92203/001
                Case 21-10023-JTD            Doc 104    Filed 02/05/21    Page 8 of 10




        Responses Received:

        a.       Informal comments from the Office of the United States Trustee.

        b.       Limited Objection of Marriott Hotel Services, Inc. to the Debtor’s Motion
                 Seeking Entry of an Order Rejecting Hotel Management Agreement, Effective as
                 of the Petition Date [Filed: 2/2/21] (Docket No. 82).

        Related Documents:

        a.       [Proposed] Order Authorizing the Debtor to Reject Hotel Management
                 Agreement Effective as of the Petition Date [Filed: 1/11/21] (Docket No. 6,
                 Exhibit A).

        b.       Notice of Hearing on Debtor’s Motion Seeking Entry of an Order Rejecting Hotel
                 Management Agreement, Effective as of the Petition Date [Filed: 1/14/21]
                 (Docket No. 40).

        Status: This matter will go forward. The Debtor expects to present a revised form of
        order at the hearing to resolve the Marriott limited objection.

10.     Marriott Hotel Services, Inc.’s Motion to Transfer Venue to the Bankruptcy Court for the
        District of Columbia [Filed: 1/25/21] (Docket No. 59).

        Response Deadline: February 2, 2021, at 4:00 p.m.

        Responses Received:

        a.       Objection of the Debtor to Marriott Hotel Services, Inc.’s Motion to Transfer
                 Venue to the Bankruptcy Court for the District of Columbia [Filed: 2/2/21]
                 (Docket No. 80).

                 (i)         Declaration of James D. Decker In Support of the Objection of the Debtor
                             to Marriott Hotel Services, Inc.’s Motion to Transfer Venue to the
                             Bankruptcy Court for the District of Columbia [Filed: 2/2/21] (Docket No.
                             81).

        b.       Pacific Life Insurance Company’s and PL Wardman Member, LLC’s Joinder to
                 Debtor’s Opposition to Marriott Hotel Services, Inc.’s Motion to Transfer Venue
                 [Filed: 2/2/21] (Docket No. 83).

        Reply Deadline: February 4, 2021, at 4:00 p.m.

        a.       Marriott Hotel Services, Inc.’s Reply to Objection of the Debtor to Marriott Hotel
                 Services, Inc.’s Motion to Transfer Venue to the Bankruptcy Court for the District
                 of Columbia [Filed: 2/4/21] (Docket No. 93).




                                                  8
DOCS_DE:232775.4 92203/001
                Case 21-10023-JTD        Doc 104     Filed 02/05/21    Page 9 of 10




        Related Documents: None.

        Status: This matter will go forward. If necessary, the Debtor will present testimony from
        James D. Decker in support of its opposition to the motion.

11.     Marriott Hotel Services, Inc.’s Motion for the Authority to Exercise Rights of
        Recoupment or, in the Alternative, Relief From the Automatic Stay to Exercise Rights to
        Setoff [Filed: 1/26/21] (Docket No. 62).

        Response Deadline: February 2, 2021, at 4:00 p.m. (extended until February 3, 2021, at
        4:00 p.m. for the Debtor)

        Responses Received:

        a.       Pacific Life Insurance Company’s Opposition to Marriott Hotel Services, Inc.’s
                 Motion for the Authority to Exercise Rights of Recoupment or, in the Alternative,
                 Relief From the Automatic Stay to Exercise Rights to Setoff [Filed: 2/3/21]
                 (Docket No. 85)

        b.       Objection of the Debtor to Marriott Hotel Services, Inc.’s Motion for the
                 Authority to Exercise Rights of Recoupment or, in the Alternative, Relief From
                 the Automatic Stay to Exercise Rights to Setoff [Filed: 2/3/21] (Docket No. 86).

        Reply Deadlines: February 5, 2021, at 11:59 p.m. (by agreement of parties and subject to
        approval of Court)

        Replies Received:

        a.       Marriott’s Reply [Filed: TBD] (Docket No. TBD).

        Related Documents:

        a.       [Proposed] Order Granting Marriott Hotel Services, Inc.’s Motion for the
                 Authority to Exercise Rights of Recoupment [Filed: 1/21/21] (Docket No. 62,
                 Exhibit A).

        b.       Declaration of Julie Bowen [Filed: 1/26/21] (Docket No. 63).




                             [Remainder of Page Intentionally Left Blank]




                                               9
DOCS_DE:232775.4 92203/001
               Case 21-10023-JTD       Doc 104    Filed 02/05/21   Page 10 of 10




        Status: This matter will go forward.


Dated: February 5, 2021                        PACHULSKI STANG ZIEHL & JONES LLP

                                               /s/ Timothy P. Cairns
                                               Laura Davis Jones (DE Bar No. 2436)
                                               David M. Bertenthal (CA Bar No. 167624)
                                               Timothy P. Cairns (Bar No. 4228)
                                               919 North Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, Delaware 19899 (Courier 19801)
                                               Telephone: (302) 652-4100
                                               Facsimile: (302) 652-4400
                                               Email: ljones@pszjlaw.com
                                                      dbertenthal@pszjlaw.com
                                                      tcairns@pszjlaw.com

                                               [Proposed] Counsel to the Debtor and Debtor in
                                               Possession




DOCS_DE:232775.4 92203/001
